Citation Nr: 1437419	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-34 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of a perforated right ear drum with related vertigo.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April to September 1976.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2013, the Board issued a decision in which it denied entitlement to a disability rating in excess of 30 percent for residuals of a perforated right ear drum with related vertigo and also denied entitlement to a compensable rating for a right ear hearing loss disability.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court granted a joint motion for remand (JMR) of the claim related to the right ear drum and dismissed the claim of entitlement to a compensable rating for a right ear hearing loss disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 JMR, the Court determined that VA had not fully developed the record including, particularly, by failing to adequately ensure that all treatment records for the period June 2006 to the present were obtained from the VA Medical Center (VAMC) in Marion, Illinois.  The Court determined that the record indicated that there were outstanding treatment records from VA facilities and that those records could have a bearing on the resolution of the Veteran's remanded claim.  For this reason, the JMR expressly directed the Board to remand this matter for the purpose of making reasonable efforts to obtain the specified records while giving the Veteran the opportunity to supplement the record and identify any outstanding treatment records.  The JMR further expressly provides that, should VA determine that the specified VA treatment records are unavailable, VA must notify the Veteran in writing of this fact pursuant to 38 C.F.R. § 3.159(e).

Given the unconditional mandate from the JMR, the Board has no discretion but to remand this matter to the RO/AMC for the purpose of obtaining outstanding treatment records and for the purpose of affording the Veteran the opportunity to submit additional evidence and argument regarding his claims.

The Veteran's representative argued in his June 2014 Appellant's Brief that, due to the passage of time and the need to associate additional treatment records with the claims file, an updated VA examination is necessary.  An examination should be based on a thorough review of the pertinent medical history and, upon remand, additional treatment records will be associated with the file.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).  An updated examination based on the most recent available treatment records is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all medical providers who have treated him from June 2006 to the present for any right ear condition and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

2.  Obtain and associate with the claims file VA treatment records from the Marion VAMC and associated outpatient clinics for all treatment from June 2006 to the present.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination to identify the nature and extent of any residuals of the Veteran's right ear drum perforation.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

The examiner should identify all symptoms due to residuals of the right ear drum perforation and the severity of those symptoms.  The examiner should specifically comment on the presence or absence of symptoms including, but not limited to, dizziness, vertigo, staggering or impaired balance, cerebellar gait, hearing impairment, drainage, and Meniere's syndrome.  The examiner should describe the severity, frequency, and precise nature of any identified symptoms.  The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

A review of the January 2014 Court Joint Motion and Order Vacating and Remanding the Board Decision may assist the examiner in understanding the Board's obligations to the Court in this case.

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



